                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GEORGE R. MACFARLANE, in his     )
own right, by and through his power
                                 )
of attorney, Mary Beth Lewis,    )
              Plaintiff          )                     C.A. No. 17-12 Erie
                                 )
          v.                     )
                                 )                     District Judge Susan Paradise Baxter
THE PAVILION AT BRADFORD         )
REGIONAL MEDICAL CENTER, et al., )
          Defendants.            )



                                   MEMORANDUM OPINION


I.     INTRODUCTION

       A.      Relevant Procedural History

       On January 17, 2017, Plaintiff George R. MacFarlane, an adult resident of the State of

New York, initiated this action in his own right and by and through his power of attorney, Mary

Beth Lewis, against Defendants The Pavilion at Bradford Regional Medical Center (“The

Pavilion”), a skilled nursing facility, and Bradford Hospital (“Bradford”), both having principal

places of business in McKean County, Pennsylvania. Plaintiff asserts professional liability

claims against Defendants arising from the sexually inappropriate touching of Plaintiff by

another resident on January 27, 2015, which allegedly resulted in the removal of Plaintiff’s right

testicle approximately eight months later. As relief for his claims, Plaintiff seeks monetary

damages in excess of the jurisdictional limit of 28 U.S.C. § 1331.

       Now pending before this Court is Defendants’ motion for summary judgment [ECF No.

50], asserting that Plaintiff did not suffer an injury from the incident at issue, and is, thus, unable

to prove causally related harm, as a matter of law. Alternatively, Defendants argue that, pursuant
                                                 1
to Pennsylvania’s Mental Health Procedures Act, 50 Pa.C.S. § 7114(a), Plaintiff is required to

prove that Defendants were grossly negligent in order to establish liability, which Plaintiff

cannot do as a matter of law. Plaintiff has since filed a brief in opposition to Defendant’s motion

[ECF No. 55], to which Defendant has filed a reply brief [ECF No. 59]. This matter is now ripe

for consideration.

        B.       Relevant Factual History1

        At the time of the incident at issue in this case, Plaintiff was an 87-year old male who

suffered from dementia with periods of delusions. (ECF No. 51, at ¶ 1). In addition, Plaintiff had

no short-term memory. (Id. at ¶ 2). Plaintiff entered The Pavilion as a resident in 2006 because

his family felt he was no longer able to live independently. (Id. at ¶ 4).

        Sometime in the Fall of 2014, Richard Knight (“Knight”), a diagnosed schizophrenic,

was admitted as a resident at The Pavilion and was assigned to the same room as Plaintiff. (Id. at

¶ 10). On one occasion in October or November 2014, Plaintiff’s son witnessed Knight give

Plaintiff a “wet Willie” by putting a wet finger in Plaintiff’s ear. (Id. at ¶ 11). Plaintiff’s son told

Knight never to touch his father again and then complained to The Pavilion staff, who also

instructed Knight not to touch Plaintiff. (Id. at ¶¶ 13-14). After this incident, Plaintiff’s family

never witnessed Knight touch Plaintiff again, nor did they make any other complaints to staff

regarding Knight. (Id. at ¶ 14, 16).

        In November and December 2014, Plaintiff complained of testicular pain and was treated

with antibiotics for a urinary tract infection by urologist, Dr. Godfrey. (Id., at ¶¶ 7-8). In

addition, a testicular ultrasound conducted on January 8, 2015, revealed a 2.27 cm mass on



          1
The factual history set forth herein has been gleaned from Defendants’ concise statement of material facts [ECF No.
51], to the extent the facts set forth therein are unopposed and/or amply supported by the evidence of record.
                                                         2
Plaintiff’s right testicle. (ECF No. 52, at p. 65). Nonetheless, Plaintiff’s complaints of testicular

pain ended in December 2014, and he had no complaints of such pain in January 2015 (Id., at

¶¶ 8-9). In fact, Plaintiff’s medical records reflect that Plaintiff was not prescribed any new pain

medications between January 1, 2015, and September 2015. (ECF No. 52, at pp. 193-94).

         On the night of January 27, 2015, Tasha Davis (“Davis”), a Certified Nursing Assistant

(“CNA”), heard Plaintiff saying “stop doing that, get that monkey out of here,” and then walked

into Plaintiff’s room and witnessed Knight sitting on Plaintiff’s bed with his hand under

Plaintiff’s blanket touching Plaintiff’s genital area. (ECF No. 51, at ¶¶ 25-26; ECF No. 52 at p.

72, and at p. 134 (internal p. 30)).2 After Davis instructed Knight to get off Plaintiff’s bed and

return to his side of the room, Davis asked Plaintiff if everything was okay, but he was unable to

tell her what had just occurred because, according to Davis, “he really wasn’t with it himself to

know what was going on.” (ECF No. 51, at ¶¶ 27, 29; ECF No. 52, Davis deposition transcript,

at p. 135 (internal p. 35)). The shift nurse, Miranda Fuller (“Fuller”), was immediately called to

the room. (ECF No. 51, at ¶ 28). When Fuller arrived she spoke to Plaintiff, who didn’t recall the

incident and didn’t know what she was talking about when she asked about it. (Id. at ¶ 32; ECF

No. 52, Fuller deposition transcript, at p. 127 (internal p. 52)). Fuller then conducted a full

physical examination of Plaintiff and did not find any indication of an injury. (ECF No. 51, at ¶

38).

         The police arrived an hour or two later and questioned Plaintiff, but he had no

recollection of the incident. (Id. at ¶ 33). On the day following the incident, nursing records

reflect that when Plaintiff was asked how his night was, he responded, “I slept good, no



         2
Another CNA, Jen Therrien, was also present at the time and witnessed Knight sitting on the side of Plaintiff’s bed
with his hand down the front of Plaintiff’s pants. (ECF No. 52, at pp. 125-126).
                                                         3
problems here sister,” and made no mention of the incident. (Id. at ¶ 34). Plaintiff’s genitals were

also examined by a nurse on the same day, and no bruises, scratches, discoloration, or indication

of injury was found. (Id., at ¶ 39). Plaintiff was later examined by his doctor on January 30,

2015, and no injury, bruising, or complaints were noted. (Id., at ¶ 40). Since the incident

occurred, Plaintiff has never mentioned or referenced either the incident or Knight to his family,

nor has he said anything that would indicate that he recalls the incident. (Id. at ¶¶ 36, 42).

        On September 6, 2015, Plaintiff consulted with Dr. Godfrey regarding the mass on his

right testicle. (ECF No. 52, at p. 194). On September 17, 2015, Plaintiff’s right testicle was

surgically removed by Dr. Godfrey. (ECF No. 51, at ¶ 45). Dr. Godfrey’s operative report

indicated that the mass near Plaintiff’s testicle did not change in character over the eight months

it was present and that Plaintiff’s pain had actually gone away, and, thus, confirmed that the

mass that was removed was not related to any trauma. (Id., at ¶ 48). Defendants have since

produced the expert report of Stanley Zaslau, a board-certified urologist, who reviewed

Plaintiff’s medical records and opined that there is no evidence of injury to Plaintiff as a result of

any touching by Knight. (Id., at ¶¶ 50-51). Instead, Dr. Zaslau concluded that Plaintiff’s

testicular issues were caused by a pre-existing underlying medical condition related to urinary

tract infections and not trauma. (Id., at ¶ 52). Plaintiff has not produced an expert report to the

contrary. (Id.).

II.     DISCUSSION

        Pennsylvania substantive law governs the negligence claims raised by Plaintiff in this

diversity action. See Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d Cir. 2000); see also Erie

R.R. Co. v. Tompkins, 304 U.S. 64 (1938). Under Pennsylvania law, a plaintiff must prove: (1)

the existence of a legal duty requiring a certain standard of conduct; (2) breach of that duty by

                                                  4
the defendant; (3) a causal connection between defendant's breach and plaintiffs' injury; and (4)

actual loss or damages. Berrier v. Simplicity Mfg., Inc., 563 F.3d 38, 61 (3d Cir. 2009).

       Here, Defendants argue that Plaintiff’s negligence claims fail as a matter of law because

the record evidence establishes that Plaintiff cannot prove he suffered any injury as a result of the

incident at issue, which is the basis of Defendants’ alleged breach. The Court agrees.

       First, the record evidence is clear that there was no physical injury suffered by Plaintiff,

as physical examinations conducted immediately after, and within days following, the incident

revealed no bruises, scratches, discoloration, or complaints of pain. Moreover, Plaintiff’s

allegations attempting to link the surgical removal of Plaintiff’s right testicle in September 2015

to the subject incident that occurred approximately eight months earlier have been debunked by

the unrefuted medical opinions of Drs. Godfrey and Zaslau.

       Second, it is plain that Plaintiff experienced no immediate or long-term harm or trauma

from the incident, as evidenced by his complete lack of recollection of the incident moments

after it occurred, and his subsequent lack of mentioning either the incident or Knight at any time

to anyone.

       Nonetheless, while acknowledging Plaintiff’s total absence of recall, Plaintiff’s counsel

contends that Plaintiff had a “present sense impression that he had been violated,” as evidenced

by the fact that he was overheard saying “stop doing that, get that monkey out of here” at or near

the time he was being inappropriately touched by Knight. (ECF No. 55, at p. 7). Based on this

evidence alone, Plaintiff’s counsel argues that a jury determination exists as to whether Plaintiff

suffered a compensable injury. In support of this argument, Plaintiff cites the case of Guernsey v.

Country Living Personal Care Home, 2006 WL 1412765 (M.D. Pa. May 19, 2006), in which the

Middle District Court was faced with comparable facts.

                                                 5
        In Guernsey, the plaintiff, an elderly female nursing home resident with a moderate case

of dementia, was sexually assaulted by a younger male resident at the same nursing home. As a

result, the plaintiff filed suit against the nursing home and its owners alleging four separate

claims of negligence. Defendants’ expert psychiatrist opined that there was no reliable evidence

of the victim recalling the event after more than a day or two and, thus, the court concluded that

the plaintiff did not suffer any long-term trauma from the assault at issue. Guernsey, at *10. In

addition, there was no evidence of physical injury. However, it was undisputed that the plaintiff

“did experience adverse consequences during the rape and shortly after the rape, and that she

wanted to avoid [the perpetrator] at the lunch table the next day.” Id. It was also undisputed that

the plaintiff “was not her usual self the day after the rape.” Id. Thus, the court accepted the

testimony of Plaintiff’s expert that Plaintiff “showed signs of short-term memory of the sexual

misconduct” sufficient to establish liability for negligence and to sustain an award of damages.

Id., at *16.

        Such is not the case here. Unlike the plaintiff in Guernsey, the Plaintiff in this case did

not exhibit any signs of short-term memory or any behaviors that indicated he suffered from any

short-term trauma as a result of the incident at issue. To the contrary, the record contains

evidence that Plaintiff had no recollection of the incident immediately after it occurred and woke

up the next morning proclaiming that he “slept good” and had “no problems,” without any

mention of the incident. (ECF No. 51, at ¶ 34). Thus, there is simply no evidence here to support

a finding that Plaintiff suffered an injury causally related to Defendants’ alleged breach of duty

that allegedly caused the assault of January 27, 2015.

        The Court does not make this finding lightly. What was done to Plaintiff is deplorable

and heart-wrenching. No elderly patient should ever be preyed upon, nor should any family have

                                                  6
to endure the emotional turmoil that comes with knowing that their loved one was touched

inappropriately. Yet, the Court has been presented with no evidence in this case to prove that

Plaintiff was either fully aware of, or adversely affected by the incident at issue, as a matter of

law. Summary judgment is, thus, appropriate to avoid the prospect of sympathetic jurors

conjuring up injuries and damages that are not legally sustainable. Defendants’ motion for

summary judgment will be granted, accordingly.3

        An appropriate Order follows.




         3
Because the Court has determined that Defendants are entitled to summary judgment based on Plaintiff’s inability to
prove injury, the Court has no reason to address Defendant’s argument that Plaintiff is unable to prove gross
negligence under the Mental Health Procedures Act, 50 P.S. § 7114(a), nor does it make any finding as to the
applicability of the Act to the facts of this case.
                                                         7
